Citation Nr: 0937274	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the restoration of a 100 percent 
evaluation for adenocarcinoma of the prostate.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of adenocarcinoma of the prostate, for the period 
from July 1, 2003 through September 29, 2004.

3.  Entitlement to a rating in excess of 40 percent for 
residuals of adenocarcinoma of the prostate, for the period 
after September 30, 2004.

4.  Entitlement to service connection for hair loss, to 
include as secondary to adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 through 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in March 2003, February 2004, and November 2004 
respectively, which reduced the Veteran's disability rating 
for adenocarcinoma of the prostate from 100 percent to 20 
percent effective July 1, 2003;  denied service connection 
for hair loss; and granted an increased rating of 40 percent 
for adenocarcinoma of the prostate, effective September 30, 
2004.

In his substantive appeals, the Veteran requested the 
opportunity to offer his testimony at a Video Conference 
hearing.  This request, however, was withdrawn by the Veteran 
in July 2006.

In the Board's prior December 2006 decision and remand, the 
issues outlined above were remanded to the RO for additional 
development.  The Board is satisfied that the action directed 
in its remand has been fully performed.
 
The Board notes that the Veteran's appeal also initially 
included the issues of service connection for posttraumatic 
stress disorder (PTSD), and service connection for depression 
and erectile dysfunction, both of which were included as 
secondary to adenocarcinoma of the prostate.  The Veteran's 
claims of service connection for PTSD and erectile 
dysfunction were denied in the Board's December 2006 decision 
and remand.  Following remand of the issue of the Veteran's 
entitlement to service connection for depression, that claim 
was subsequently granted by the RO in February 2009.  The 
remaining issues of the Veteran's entitlement to restoration 
of a 100 percent evaluation for adenocarcinoma of the 
prostate; a rating in excess of 20 percent for residuals of 
adenocarcinoma of the prostate, for the period from July 1, 
2003 through September 29, 2004; a rating in excess of 40 
percent for residuals of adenocarcinoma of the prostate, for 
the period after September 30, 2004; and service connection 
for hair loss, to include as secondary to adenocarcinoma of 
the prostate, are presently before the Board for appellate 
consideration.

Additionallly, the Veteran's representative, in an April 2009 
statement, raised the issues of entitlement to special 
monthly compensation for housebound and entitlement to 
Dependent's Educational Assistance under Chapter 35.  As 
these issues have not been adjudicated by the RO, they are 
not on appeal to the Board of Veterans' Appeals and are 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  In June 2002, the Veteran was notified of VA's proposal 
to reduce his disability rating for prostate adenocarcinoma; 
in a March 2003 rating decision, the disability rating for 
the Veteran's prostate adenocarcinoma was reduced from 100 
percent to 20 percent, effective July 1, 2003.

2.  The Veteran was properly informed of VA's proposal to 
reduce the Veteran's disability rating, and was provided 60 
days in which to present evidence before the proposed 
reduction was effectuated.

3.  The evidence of record at the time of the March 2003 
reduction showed that the Veteran's prostate adenocarcinoma 
was in remission; that radioactive Palladium seeds which had 
been implanted for treatment of prostate adenocarcinoma had 
been inactive for more than six months; that the Veteran had 
not received any treatment consisting of surgery, x-rays, 
antineoplastic chemotherapy, or therapeutic procedure for 
over six months; and that the Veteran's prostate 
adenocarcinoma was primarily manifested by voiding 
dysfunction.

4.  Effective July 1, 2003, the evidence in the claims file 
demonstrates that the Veteran experienced mild urinary 
frequency, primarily at night, and that he voided one to 
three times per night; the record during that period does not 
reflect any renal dysfunction or urinary tract infection, 
urinary retention requiring catheterization, daytime voiding 
intervals less than one hour, awakening to void five or more 
times at night, or the use of absorbent materials which 
required changing more than twice per day.

5.  Effective September 30, 2004, the evidence in the claims 
file demonstrates that the Veteran experienced symptoms of 
urinary frequency and urgency incontinence that was 
manifested by voiding approximately eight times per day and 
three times during the night, the used of absorbent materials 
which were required to be changed two to four times per day; 
but does not reflect any renal dysfunction, hesitancy, 
restriction of urinary stream, dysuria, urinary tract 
disease, or urinary retention requiring any catheterization.

6.  Effective March 22, 2007, the evidence in the claims file 
demonstrates that the Veteran's prostate adenocarcinoma has 
been manifested by voiding dysfunction which has required the 
use of absorbent materials that must be changed more than 
four times per day; but does not reflect any renal 
dysfunction.

7.  The Veteran's hair loss has not been shown to be 
etiologically related to any injury or disease contracted 
during his active duty service, nor has it been shown to be 
etiologically related to the service-connected prostate 
adenocarcinoma.


CONCLUSIONS OF LAW

1.  The 100 percent disability rating for prostate 
adenocarcinoma was properly reduced, effective July 1, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.7, 
4.115a, 4.115b, Diagnostic Code 7528 (2008).

2.  The criteria for a disability rating in excess of 20 
percent, for the period from July 1, 2003 through September 
29, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2008).

3.  The criteria for a disability rating in excess of 40 
percent, for the period from September 30, 2004 through March 
21, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 
(2008).

4.  The criteria for a disability rating of 60 percent, for 
residuals of prostate adenocarcinoma, for the period after 
March 21, 2007, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2008).

5.  The Veteran's hair loss was not incurred in or aggravated 
by service, nor was it proximately due to or the result of 
the service-connected prostate adenocarcinoma. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim of entitlement to service connection for hair loss in 
a May 2004 notification letter.  In a separate January 2007 
notification letter, the Veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.    See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Following a reasonable period of time in which 
the Veteran was afforded an opportunity to respond to the 
RO's notification letter, the Veteran's claims were 
readjudicated in a February 2009 Supplemental Statement of 
the Case.

The Board is mindful that in Vazquez-Flores v. Peake 
(Vazquez-Flores I), 22 Vet. App. 37 (2008), the United States 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Recently, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) vacated Vazquez-
Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), 
Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 
4, 2009).  In Vazquez-Flores II, the Federal Circuit held 
that the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific and does not require the VA to notify a 
veteran of the alternative diagnostic codes or of potential 
daily life evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
increased ratings for residuals of prostate adenocarcinoma in 
a January 2007 notification letter.  In that same letter, the 
Veteran was also provided notice consistent with 
Dingess/Hartman.  Under the circumstances, the Veteran has 
receive notice compliant with the notice requirements set 
forth in both Dingess/Hartman and Vazquez-Flores I and II.  

Insofar as the Veteran's claim of entitlement to restoration, 
as explained below, the RO followed the notice and procedural 
requirements described in the regulations concerning proposed 
reductions.  Notice was provided in the RO's June 2002 
proposal to reduce, and in a June 2002 notification letter 
that accompanied it.

An April 2004 Statement of the Case provided notice of 
pertinent regulations concerning reductions of evaluations, 
in addition to those governing VA's notice and assistance 
duties, as well as an explanation of the reason for the 
denial of the claim.  Moreover, the record shows that the 
Veteran was represented by a Veteran's Service Organization 
representative throughout the adjudication of the claim. 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the Veteran what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Shinseki v.  Sanders, 129 S. Ct. 1696 (2009).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA treatment records and identified 
private treatment records have been obtained.  Additionally, 
he was afforded VA genitourinary examinations in May 2002, 
September 2004, and March 2007, and a VA examination for hair 
loss in September 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

II.  Applicable Laws and Regulations for Rating Prostate 
Adenocarcinoma

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.   The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.

Under the Schedule for Rating Disabilities, prostate cancer 
is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528, 
which provides for a 100 percent rating for malignant 
neoplasms of the genitourinary system.  Following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the 100 percent rating shall 
continue with a mandatory VA examination at the expiration of 



six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local recurrence 
or metastasis, the disability is to be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115a, Diagnostic Code 7528.

Under 38 C.F.R. § 4.115a, voiding dysfunction (which includes 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence) that requires 
the wearing of absorbent materials which must be changed less 
than two times per day is assigned a 20 percent disability 
rating.  A 40 percent disability rating is in order where 
voiding dysfunction requires the wearing of absorbent 
materials that must be changed two to four times per day.  A 
60 percent disability evaluation is appropriate in cases 
where voiding dysfunction requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times a day.

Under 38 C.F.R. § 4.115a, urinary frequency which is 
characterized by daytime voiding intervals between one and 
two hours, or; awakening to void three to four times per 
night is assigned a 20 percent disability rating.  In cases 
where urinary frequency is manifested by daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night, a 40 percent disability rating is 
appropriate.

In cases where a reduction in the evaluation for a service-
connected disability is contemplated, and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments, a rating decision proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons.  The beneficiary must be 
notified, at his or her latest address of record, of the 
action contemplated and furnished detailed reasons for the 
proposed action.  The beneficiary must then be provided 60 
days in which to present additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

Rating agencies will handle cases affected by change of 
medical findings or diagnoses, so as to produce the greatest 
degree of stability of disability evaluations, consistent 
with the laws and VA regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonable certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).
The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (five years 
or more).  They do not apply to disabilities which have not 
become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, either 
physical or mental, in these disabilities will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).

Except as otherwise provided by law, a claimant has the 
responsibility of presenting and supporting a claim for 
benefits under laws administered by the Secretary.  The 
Secretary shall consider all information, lay evidence, and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  A claim is denied where the evidence 
preponderates against that claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 



III.  Entitlement to Restoration of a 100 Percent Evaluation
for Adenocarcinoma of the Prostate

A.  Entitlement to Restoration of 100 Percent for Prostate 
Adenocarcinoma

In a March 2002 rating decision, the Veteran was granted 
service connection for prostate adenocarcinoma, with a 
disability rating of 100 percent, effective September 14, 
2001.  The Veteran's 100 percent disability rating remained 
in effect from September 14, 2001 through June 30, 2003.  As 
this period encompasses less than five years, the provisions 
of 38 C.F.R. §§ 3.344(a) and (b) do not apply.

In accordance with the provisions of Diagnostic Code 7528, 
the Veteran was provided a VA examination in May 2002.  The 
examiner noted that the Veteran was treated with radioactive 
seed implants and that the Veteran did not undergo any 
subsequent surgeries, radiation, or hormonal implants for his 
prostate cancer.  The Veteran reported mild urinary 
frequency, primarily at night, and that he voided one to 
three times per night.  He denied any urinary incontinence or 
urinary tract infections, and stated that he had not been 
receiving any treatment for his prostate cancer.  Based upon 
the examination, the examiner provided a diagnosis of 
adenocarcinoma of the prostate which was in remission.

Based upon the May 2002 VA examination, in June 2002, the 
Veteran was mailed notification of VA's proposal to reduce 
his disability rating for prostate adenocarcinoma to 20 
percent.

Subsequently, the RO received a July 2002 letter from Dr. 
David O. Taber which stated that the Veteran had undergone 
implantation of radioactive Palladium seeds in October 2001.  
Dr. Taber's letter further stated that, at present, the 
Veteran was experiencing lower urinary tract symptoms and 
erectile dysfunction.  A July 2002 letter from Dr. Rey 
Rodriguez, a private radiation oncologist, related that the 
Veteran was convalescent and recovering well from his October 
2001 surgery.  Dr. Rodriguez continued that the Veteran's 
malignancy was responding quite nicely to treatment and that 
there was no obvious evidence of disease at that time.  Dr. 
Rodriguez further opined that the Veteran could not be 
declared to be free of cancer until a follow-up of at least 
five years.  This opinion, however, was rebutted by a 
February 2003 letter from Dr. Taber, which declared the 
Veteran's cancer to be in remission.  In April 2003, the 
Veteran was mailed a March 2003 rating decision which 
effectuated the proposed reduction to 20 percent, effective 
July 1, 2003.

In the Board's December 2006 remand, a VA examination was 
requested for opinions as to the life of the radiation seeds 
which were implanted in the Veteran in October 2001, whether 
the Veteran's treatment for prostate cancer had ended within 
the meaning of Diagnostic Code 7528, and if so, when such 
treatment ended.

At a March 2007 VA examination, the Veteran reported that he 
continued to treat with Dr. Taber, whom he visited once every 
six months.  However, he denied any specific treatment for 
prostate cancer.  After a clinical examination, the VA 
examiner determined that the Veteran's prostate cancer was in 
remission.  With regard to the radiation seeds which were 
implanted in the Veteran in October 2001, the examiner cited 
medical research stating that Palladium radioactive seeds 
remain permanently in place but maintain radioactivity for 
only three months.  Based upon the examiner's findings, the 
Palladium seeds which were implanted in the Veteran in 
October 2001 would have run its course of treatment by 
January 2002.

Based upon the foregoing evidence, the Board finds that the 
evidence of record at the time of the RO's reduction 
established that the Veteran's prostate adenocarcinoma no 
longer warranted a 100 percent rating.  Also, the assigned 
July 1, 2003 effective date for the reduction of the 
Veteran's rating complies with the provisions of 38 C.F.R. 
§ 3.105(e), which requires that the reduction be effective 
from the last day of the month in which a 60 day period from 
the date of the notice to the beneficiary of the final rating 
action expires.  Under the circumstances, the Veteran is not 
entitled to the restoration of a 100 percent evaluation for 
adenocarcinoma of the prostate.





B.  Increased Ratings for Residuals of Prostate 
Adenocarcinoma

VA treatment records and private treatment records relating 
to treatment through September 2006 do not reflect recurrence 
or metastasis of cancer.  As such, the Veteran's service-
connected prostate cancer must be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

An April 2004 letter from Dr. Taber states that the Veteran 
was experiencing occasional urge incontinence with frequent 
urination.  Although Dr. Taber asserted that he was unable to 
form a judgment as to whether the Veteran was in remission or 
has a recurrent and persistent disease, this assertion is 
rebutted by his own prior statement in February 2003 that the 
Veteran was in remission.

At a September 2004 VA genitourinary examination, the Veteran 
reported symptoms of urinary frequency and urgency 
incontinence.  He stated that he voided approximately eight 
times per day and three times during the night.  He denied 
any hesitancy, restriction of urinary stream, dysuria, 
urinary tract disease, or need for catheterization.  He 
stated that he used absorbent materials for incontinence 
which he changed three times per day.  The Veteran was 
diagnosed with residuals of urgency incontinence.

VA treatment records from September 2004 through September 
2006 reflect that the Veteran was followed for urinary 
incontinence.

At the Veteran's May 2005 hearing before a Decision Review 
Officer (DRO), the Veteran contended that he was experiencing 
incontinence, and that he used absorbent materials which he 
was required to change "four to five times" per day.  
Contrary to this assertion, however, the Veteran also 
testified that he was issued approximately 90 adult diapers 
approximately one and a half months before (an average of 
approximately one adult diaper per day).

A June 2005 VA Medical Center prescription reveals that the 
Veteran was prescribed a 30 day supply of 96 adult diapers.  
This prescription equates to less than four adult diapers per 
day.

The Veteran underwent a second genitourinary examination on 
March 22, 2007.  At that time, the Veteran reported urinary 
symptoms which included weak and intermittent stream, 
dysuria, daytime voiding intervals of one to two hours, 
nighttime voiding of five times per night, and urinary 
leakage.  He stated that he used absorbent materials which he 
was required to change more than four times per day.  The 
Veteran denied any history of urinary tract infections, 
obstructed voiding, urinary tract stones, renal dysfunction 
or failure, acute nephritis, or hydronephrosis.  A urine 
analysis was normal.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for the period from July 1, 2003 through September 
29, 2004.  The evidence in the claims file which is pertinent 
to that time period does not reflect any renal dysfunction or 
urinary tract infection, daytime voiding intervals less than 
one hour, awakening to void five or more times at night, or 
the use of absorbent materials which required changing more 
than two times per day.

Based upon the foregoing facts, the Board finds that the 
Veteran is also not entitled to a disability rating in excess 
of 40 percent for the period from September 30, 2004 through 
March 21, 2007.  The Board does find, however, that the 
Veteran is entitled to a 60 percent disability rating for 
voiding dysfunction, effective March 22, 2007, pursuant to 
the ratings schedule for voiding dysfunction under 38 C.F.R. 
§ 4.115a.  The Veteran's VA examination, which was performed 
on March 22, 2007, reflects that the Veteran experienced 
urinary incontinence which required the use of absorbent 
materials which he changed more than four times per day.

The Board has also considered whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, under Hart.  However, there are no identifiable 
periods of time during which the Veteran's residuals of 
prostate adenocarcinoma warranted further increased ratings 
other than those assigned in this decision.  Accordingly, 
further "staged ratings" are inappropriate in this case.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference already contemplated by the 
assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support a rating in excess of 
20 percent for residuals of the Veteran's service-connected 
prostate adenocarcinoma for the period from July 1, 2003 
through September 29, 2004, or a rating in excess of 40 
percent for the period from September 30, 2004 through March 
21, 2007.  The Board finds, however, that the evidence does 
support a rating of 60 percent for residuals of prostate 
adenocarcinoma after March 22, 2007.  To that extent, this 
appeal is granted.  38 C.F.R. §§ 4.3, 4.7.

IV.  Entitlement to Service Connection for Hair Loss, to 
Include as Secondary to Adenocarcinoma of the Prostate.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records do not reflect any 
in-service complaints of hair loss, nor do they reveal any 
in-service diagnoses of or treatment for hair loss.  An 
October 1965 separation examination report reveals that an 
examination of the head, face, neck, scalp, and skin were 
normal.

Post-service treatment records from Dr. Arthur L. Ramirez 
reflect that the Veteran was initially diagnosed with 
alopecia, secondary to stress, in November 1991.  Subsequent 
treatment records through December 1992 reflect an ongoing 
diagnosis of alopecia.

Evidence in the claims file reflects that the Veteran was 
initially diagnosed with prostate adenocarcinoma following a 
biopsy in May 2001.  A subsequent June 2003 letter from a 
private physician, Dr. Michael H. Annabi, reflects a 
diagnosis of hair loss which was due to stress and 
depression.  In his letter, Dr. Annabi does not provide any 
explanation or bases for his diagnosis or etiology opinion.  
VA treatment records of December 2003 and June 2005 reveal 
continued complaints of hair loss.  An examination performed 
during the Veteran's June 2005 treatment revealed patches of 
hair loss on the posterior scalp.  He was diagnosed at that 
time with alopecia areata.  No opinion was offered, however, 
as to the etiology of the diagnosed disorder.

A VA examination to determine the extent, nature, and 
etiology of the Veteran's hair loss was performed in 
September 2007.  At that time, the Veteran reported 
intermittent hair loss which occurred in circular spots on 
his frontal and right occipital regions.  The Veteran related 
that his hair loss was accompanied by itching.  An 
examination of the Veteran's scalp, however, revealed no 
evidence of hair loss.  The examiner diagnosed the Veteran 
with resolved hair loss, and concluded that the Veteran's 
hair loss was not likely related to his active duty service 
or to his prostate adenocarcinoma.  In support of his 
conclusion, the examiner noted that the circular pattern of 
hair loss described by the Veteran is characteristic of a 
fungal process.

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for hair loss, 
either on a direct or secondary basis.  The evidence does not 
reflect the occurrence of or treatment for hair loss during 
the Veteran's active duty service.  Although the post-service 
treatment records reveal a current diagnosis of hair loss, 
the records show that the Veteran was first diagnosed with 
alopecia in November 1991, more than 26 years after his 
discharge from service and nearly 10 years before he was 
diagnosed with prostate adenocarcinoma.  Although the Board 
is mindful of the June 2003 private opinion that the 
Veteran's hair loss was related to stress and depression, the 
Board notes that this opinion is not supported by additional 
explanation or bases.  Moreover, to the extent that this 
private opinion relates the Veteran's hair loss to his 
prostate adenocarcinoma, this opinion is rebutted by the 
medical chronology established by the record; namely that the 
Veteran's hair loss pre-existed his prostate adenocarcinoma.  
Finally, the Veteran's September 2007 VA examination has 
established that the Veteran's hair loss is likely the result 
of a fungal process, and is less likely as not related to the 
Veteran's prostate cancer or depression as a result of either 
his prostate cancer or his active duty service.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in his 
January 2003 DRO hearing and in his June 2003 statement.  At 
his DRO hearing, the Veteran asserted that his present hair 
loss was the result of stress which was caused by his 
prostate cancer.  In his June 2003 statement, the Veteran 
asserted that he has experienced itching in his scalp and 
hair loss since beginning treatment for prostate cancer.  

Even if the Veteran's recent assertions could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or within a 26 
year period thereafter.  Further, his assertions that his 
hair loss began after beginning treatment for prostate cancer 
are rebutted by other evidence in the claims file which 
establishes that the Veteran was first diagnosed with 
alopecia in November 1991.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for hair loss, to 
include as secondary to adenocarcinoma of the prostate, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to the restoration of a 100 percent evaluation 
for adenocarcinoma of the prostate is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of adenocarcinoma of the prostate, for the period from July 
1, 2003 through September 29, 2004, is denied.

Entitlement to a rating in excess of 40 percent for residuals 
of adenocarcinoma of the prostate, for the period from 
September 30, 2004 through March 21, 2007, is denied.

Entitlement to a rating of 60 percent for residuals of 
adenocarcinoma of the prostate, for the period from March 22, 
2007, is granted.

Entitlement to service connection for hair loss, to include 
as secondary to adenocarcinoma of the prostate, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


